           Case 2:08-cr-00459-CFK Document 40 Filed 09/14/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA.                     :     CRIMINAL ACTION
                                              :
                                              :
      v.                                      :     No. 08-459
                                              :
ANGEL CORREA                                  :

                                      ORDER

      AND NOW, on this 14th day of September 2020, upon consideration of

Defendant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence (ECF No. 36) and the Government’s Response in Opposition to

Defendant’s Pro Se Petition Pursuant to 28 U.S.C §2255 (ECF No. 38), it is hereby

ORDERED that Defendant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence (ECF No. 36) is DENIED without a hearing. The Court

shall not issue a certificate of appealability because the Defendant has not “ma[d]e

a substantial showing of the denial of a constitutional right.” Slack v. McDaniel,

529 U.S. 473, 484 (2000); 28 U.S.C. § 2253(c)(2).



                                                     BY THE COURT:

                                                      /s/ Chad F. Kenney
                                                     CHAD F. KENNEY, J.
